Church, J.
The plaintiffs in error except to the charge of the county court, because, as they believe, the true doctrine regarding the nature and effect of receipts was not stated to the jury. But if we believe, that the charge was in effect such as the defendants in the court below requested, we must say, that they have no right to demand a revisal of the judgment for any mistake in the charge.
It appears by the bill of exceptions, that the defendants below claimed, on the trial, first, that the receipt in question was given to extinguish all controversies which the parties to it then had against each other. Secondly, that neither of the parties practised any fraud. Thirdly, that Chauncey Baldwin executed the receipt in question without any mistake or surprise, and with an intent that it should operate according to the true import and meaning of its language. And they requested the court, if these facts were proved, to direct the jury to find the second and third issues for them, the defendants ; and also, that the second issue must be found for the defendants, unless the jury found that the receipt aforesaid was not executed to release or discharge the present cause of action.
Now, what was the charge ? It was, 1st, That the receipt was a valid defence, if executed with an intent to settle all *142controversies between the parties, known and unknown. This was a literal compliance with the first claim of the defendants. 2dly, That if the receipt was executed by the fraud of the defendants, or by a surprise, or through any mistake or misapprehension of its effects ; or if it was intended only to operate to settle the action of trespass then pending, as referred to in the bill of exceptions ; then it should be laid out of the consideration of the jury. This very clearly and substantially embraced the second and third claims of the defendants.
The pleadings in the case suggest more material questions. The plaintiffs in error claim, that the replication to their first special plea is insufficient, and is not cured by the verdict, on the ground that it does not set forth such facts as will legally avoid the effect of the receipt pleaded. The first answer given, by the defendant in error, to this, is, that the plea itself is insufficient, because by it a mere simple contract or receipt in full is pleaded as a release ; or if this be not so, the instrument set forth in the plea being nothing more than a matter of parol evidence of accord and satisfaction or payment, cannot be pleaded in bar.
We do not consider the receipt or instrument recited and set forth in this plea, as a release; nor that the pleader intended so to plead it. It does not purport to be a sealed instrument; and when it is spread upon the record as a part of the plea, we see that it is not. That we may understand the meaning of the language used in this plea, and the intent of the pleader, we must look to the whole of it; and if we do so, we see that the pleader refers to the instalment he has recited, as being the only release he intends by his averment; and although he employs the words “ release” and “ discharge,” yet when he so connects them with a writing as explanatory of his meaning, which we know is only an ordinary receipt, how can we believe a sealed instrument or technical release is pleaded ? If instead of making a profert of the instrument, he had pleaded it according to the usual and approved forms of pleading a release, as “ a certain writing of release, sealed with his seal,” &c. we should have understood this plea differently ; and so perhaps, if he had made no profert, as then there would have been nothing on the plea itself indicating a different meaning from the technical and legal signification of the term release.
*143We do not, therefore, consider this second plea, as the defendant in error does, a plea of release : on the contrary, it is - a receipt in full pleaded in bar. And such a plea, by our law, is good, and requires a sufficient replication to avoid it. If receipts of this character, as well as promissory notes and other unsealed papers, had not formerly in this state been treated in some measure as specialties, this mode of pleading perhaps would never have been sanctioned by <our courts ; but’now, after a practice approving pleas of this character, coeval with our jurisprudence, and from which no evils have been experienced, we do not feel authorized to say, that receipts in full cannot, in this state, be pleaded in bar. Thus to plead them has been our uniform practice ; as may be seen, by numerous reported cases, even down to a very recent period, confirmed by the experience and recollection of the oldest members of our bar. Carter v. Bellamy, Kirby 291. Andrus v. Andrus, 1 Root 72. Palmer v. Corbin, Id. 271. Smith v. Smith, Id. 235. Spalding v. Fitch, Id. 319. Howel v. Seaman, Id. 383. Casey v. Casey, 2 Root 269. Brace v. Catlin, 1 Day 275. Henderson v. Henshaw, 2 Day 272. Fuller v. Crittenden, 9 Conn. Rep. 401.
The remaining question, and the most important one, is, whether thé replication to the second plea is sufficient? Does it allege such facts as would, in a court of chancery, be sufficient, if true, to avoid the operation of this receipt upon this cause of action ? If it does, we must adjudge it to be sufficient, within the principles settled, by this court, in the case of Fuller v. Crittenden, 9 Conn. Rep. 401.
The replication avers, that this receipt was given for the sole purpose of effecting a settlement of a different action and controversy from this, to wit, an action of trespass then pending in the county court for the county of Litchfield, in favour of Leonard Tucker alone, one of the defendants in this suit, against the said Chauncey Baldwin, and the costs of that action; and that it was not executed and delivered for the purpose of releasing or discharging the present cause of action.
If a receipt or other written instrument is executed for one specific purpose, and then, in violation of that object, and of the intention of the parties, it is, by one of the parties, used for a different purpose, in fraud or violation of the rights of the other, will not a court of equity, by injunction or otherwise, *144interfere to protect the injured party ? It seems to us, that a court of equity can, in no more legitimate manner, exercise its peculiar powers of protection. The general principle on yhis subject, and which controuls our opinion in regard to it, is well stated, by Judge Story, in his Commentaries upon Equity Jurisprudence. “ In all cases, where by accident, mistake, fraud or otherwise, a party has an unfair advantage in proceeding in a court of law, which must necessarily make that court an instrument of injustice, and it is, therefore, against conscience that he should use that advantage, a court of equity will interfere, and restrain him from using the advantage which he has thus improperly gained.” 2 Story's Eq. 172. Bowles v. Stewart, 1 Scho. & Lef. 209. Colt v. Cornwall, 2 Root 109. 1 Madd. 111.
We think, therefore, that the replication to the second plea is sufficient; and that there is no error in the judgments complained of.
In this opinion Williams, Ch. J. and Huntington, J, concurred.